         Case 1:20-bk-10089-MT                                 Doc 22 Filed 01/28/20 Entered 01/28/20 21:12:34                                         Desc
                                                                Main Document    Page 1 of 2

 Fill in this information to identify your case:

  Debtor   1             Carlos Ricardo Fernandez
                         F rst   Name               M dd e   Name                Last Name

  Debtor2
  (Spouse,
                          Evelyn Mansilla Fernandez
           if   f ing)   Ftrsl   Name               M dd e   Name                Lasr Name


  United states Bankruptcy coufi for the:       Central DiStriCt        Of   CalifOfnia
  case   number           1   :20-bk-'1 0089-MT                                                                                                  E   Check if this is an
  (lf known)
                                                                                                                                                     amended filing



Official Form 106C
Schedule G: The Property You Glaim as Exempt                                                                                                                   04t19

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedu/e A/B: Propefty (Offlcial Form 106AiB) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Parl 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement fu n ds may be u n lim ited in dollar amou nt. However, if you claim an exemption of 100"/. of fair m arket value u nder a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                   ta"rrtiry tn" Property You ctaim as Exempt
E@
 1. Which set of exemptions                are you claiming? Check one only, even if your spouse is filing with you.
      EI   You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. S 522(b)(3)
      D    You are claiming federal exemptions. 11 U.S.C. S 522(bX2)


 2.   For any property you list on Schedu/e A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line             on    Current value of the     Amount of the exemption you claim       Speclfic laws that allow exemption
       Schedule y'./Blhat lists this property                       portion you own
                                                                    Copy the value from      Check only one box for each exemption
                                                                    Schedule A/B


                                    18662 Brasilia Dr               $755,438.00              EI$ 25.029.00                           ccP 703.140(b)(1)
      3f$,iption,
      Line from                                                                              E t OOY" of fair market value, up to
      Schedule           A/B:       1 .1                                                         any applicable statutory limit


      Brief
      description:                 2013 Tovota Prius                $   8,927.00             EI $ 2,804.00                           ccP 70s.140(b)(2)
      Line from                                                                              E   t OOZ of fair market value, up to
                                   3.1
      Schedule A/B:                                                                              any applicable statutory limit

      Brief
      description:
                                   Household Goods                  $   3,550.00             ts $ 3.550.00                           ccP 703.140(b)(3)
      Line from                                                                              E   t OOZ of fair market value, up to
      Schedule A/B:                h                                                             any applicable statutory limit


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Sublect to adjustment on 4lO1l22 and every 3 years after that for cases filed on or after the date ofadjustment.)

      EI   tto
      E    yes.Didyouacquirethepropertycoveredbytheexemptionwithinl,2l5daysbeforeyoufiledthiscase?
           trNo
           tr       yes



Official Form 106C                                                  Schedule C: The Property You Claim as Exempt                                         page 'l of 2
      Case 1:20-bk-10089-MT                        Doc 22 Filed 01/28/20 Entered 01/28/20 21:12:34                                             Desc
                                                    Main Document    Page 2 of 2
                Carlos Ricardo Fernandez                                                        Case number   rrlnr,   1   :20-bk-10089-MT




EI            oo0,,,o,,",".r.
      Brief description of the property and line     Current value of the   Amount of the exemption you          claim        Specific laws that allow exemption
      on Schedule A/B that lists this property       portion you own
                                                     Copy the value from    Check only one box for each exemption
                                                     Schedule NB

     Brief
     description:
                      Electronics                     $           600.00    EI   $               600.00                     ccP 703.140(bx3)
      Line from                                                             E    t OOZ of fair market value, up to
      Schedule A/B:                                                              any applicable statutory iimit

     Brief                                                                                                                  ccP 703.140(bxs)
     description.
                      Fireamrs                       $            200.00 EI$                     200.00
     Line from                                                              fl   t oOY" of fair market value, up to
                      10                                                         any applrcable statutory limit
     Schedule A/B:


     Brief
     description:
                      Clothes                                     300.00    ts   s               goo.oo                     ccP 703.140(b)(s)
     Line from        11
                                                                            D    t OOY. of fair market value, up to
     Schedule A/B:                                                               any applicable statutory limit

     Brief
     descrrption:
                      Assorted Jewelry                             750.00 EI     $               750.00                     ccP 703.140(bx4)
     Line from        12                                                    E    t OOZ of fair market value, up to
     Schedule A/B:                                                               any applicable statutory iimit

     Brief
     description:
                      Checkinq Acct 0890             $          2,200.00    @    s          2,900.00                        ccP 703.140(bx5)
                                                                            D    I OO7o of fair market value, up to
                                                                                                                            ccP 703.140(bx1oxA)
     Line from
                      17.1                                                       any applicable statutory limit
     Schedule A/B:


     Brref
     description:
                      Savinqs Acct 2001                           326.00 ts      s               326.00                     ccP 70s.140(bxs)
     Line from        17.3
                                                                            E    I OOZ of farr market value, up to
     Schedule A/B:                                                               any applicable statutory limit

     Brief
     description:
                      Savings Acct 6000                           437.00    ts   $               437.00                     ccP 703.140(bxs)
     Line from        17.4                                                  E    t OOZ of fair market value, up to
     Schedule A/B:                                                               any applicable statutory Iimit

     Brief
     description:
                      IRA                                    535,102.00     ts   $       535,1 02.oo                        ccP 703.140(bx10xE)
                                                                            fl   I OOZ of fair market value, up to
                                                                                                                            11 USC s22 (b)(3)(C)
     Line from
                      21                                                         any applicable statutory limit             1 1 USC 408
     Schedule A/B:


     Brief
     description:
                      Life lnsurance                 $                0.00 EI    s                  o.oo                    ccP 703.140(b)(8)
     Line from        31
                                                                            E    t OOZ of fair market value, up to
     Schedule A/B:                                                               any applicable statutory limit

     Brief
     description:
                      Claim - 3rd party                         1,750.00    EI   $          1   ,750.00                     ccP s 703.140(b)(5)
                                                                            El   I OOY" of fair market value, up to
                                                                                                                            ccP 703.140(b)(1 1)
     Line from        JL)
     Schedule A/B:                                                               any applrcable statutory limit

     Brief
     description:                                                           trs_
     Line from                                                              E    I OOZ of fair market value, up to
     Schedule A/B:                                                               any applicable statutory limit


     Brief
     description:                                                           trs_
     Line from                                                              E    t OOZ of fair market vaiue, up to
     Schedule A/B:                                                               any applicable statutory ljmit



Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                              page   2   ot 2
